Citation Nr: 0010331	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for residuals of a right 
eye injury.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of cold injury of the left foot.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of cold injury of the right foot.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of frozen feet prior to January 12, 1998.  

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1948 to August 1952.  He is a combat 
veteran of the Korean Conflict and participated in the 
assault and seizure of Inchon, the capture of Seoul, and the 
Wonsan-Hungnam-Chosin campaign, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran and his spouse gave sworn testimony 
before the undersigned Board member at a hearing at the RO in 
March 2000.  A transcript of that hearing is of record.  The 
case is now before the Board for appellate consideration.  

Evidence submitted to the Board at the March 2000 hearing 
seems to indicate that the veteran is seeking service 
connection for squamous cell carcinoma of the left arm.  
However, this is not entirely clear.  The RO should contact 
the veteran and clarify whether he is in fact claiming 
service connection for squamous cell carcinoma of the left 
arm and take any action deemed appropriate in light of his 
response.  



FINDINGS OF FACT

1.  The veteran has a mild cataract and branch retinal vein 
occlusion in the right eye; he has also been diagnosed with 
choroidal rupture of the right eye - status post laser 
surgery of the right eye.  

2.  There is credible evidence that the veteran sustained 
trauma to the right eye in service.  

3.  There is competent medical evidence indicating that the 
veteran's current right eye disability is consistent with the 
right eye injury sustained in service as described by the 
veteran.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right eye injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 524 U.S. 940 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran in this case indicated on a VA examination in 
March 1992 that he injured his right eye in boot camp when he 
was hit by a broom handle, requiring surgery.  Although the 
service medical records are negative for evidence of right 
eye injury and although his visual acuity was normal when he 
was examined for separation in August 1952, the record 
contains other evidence consistent with his claim.  

Bruce E. Dahrling, II, M.D., a private eye surgeon, said in a 
statement dated in February 1989 that he first saw the 
veteran in April 1988, when his visual acuity was 20/60 on 
the right and he was diagnosed with branch retinal vein 
occlusion.  In June 1988, the veteran underwent laser 
photocoagulation.  Dr. Dahrling said that he followed the 
veteran on a routine basis for several months, when new 
leaking was again present.  Apparently, an additional laser 
procedure was performed on the right eye in November 1988.  
When seen in February 1989, the veteran had visual acuity of 
20/200 in the right eye.  

When the veteran was seen by a private optometrist in January 
1992, his uncorrected visual acuity was 20/30 in the right 
eye, and the diagnosis was branch retinal vein occlusion of 
the right eye.  He was referred for further evaluation to Dr. 
Dahrling.  

On a VA eye examination in April 1992, the pertinent 
diagnosis was choroidal rupture in the right eye - status 
post laser surgery.  The funduscopic examination seemed to 
suggest that the right eye showed evidence of a "laser 
burn".  Visual acuity in the right eye was 6/400.  

The veteran testified on two separate occasions regarding the 
right eye trauma that he states he sustained in service.  In 
addition, a fellow Marine who served in boot camp with the 
veteran and who witnessed the incident has submitted two 
statements corroborating the veteran's account, including the 
contention that the right eye was detached from its socket as 
a result of the injury.  

In a statement dated in November 1999, David L. Friedrich, 
M.D., an eye specialist, said that he saw the veteran in 
October 1999 for complaints that included poor visual acuity 
in the right eye since sustaining an injury to that eye in 
service.  An examination revealed a mild cataract on the 
right and macular scars in the right eye that appeared to be 
due to an old branch retinal vein occlusion.  His corrected 
visual acuity in the right eye was finger counting.  Dr. 
Friedrich stated that the branch retinal vein occlusion of 
the right eye was certainly consistent with the inservice 
injury described by the veteran.  

As indicated above, the supporting evidence is presumed to be 
true in determining whether a service connection claim is 
well grounded.  King v. Brown, 5 Vet.App. at 21.  See Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) (just as a claimant as 
a layperson may testify to the physical manifestations of a 
disease or injury, a layperson's testimony about an event 
that resulted in a physically observable injury can render a 
claim well grounded).  Moreover, Dr. Friedrich's statement 
indicates that the veteran might well have residuals of an 
injury to the right eye that was sustained in service.  In 
these circumstances, the Board is of the opinion that the 
test for establishing a well-grounded claim for service 
connection has been met.  See Epps v. Gober, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. at 506.  Certainly, the 
veteran has submitted competent evidence that his claim for 
service connection for residuals of a right eye injury is 
plausible.  Epps v. Gober, 126 F.3d at 1468.  It follows that 
the claim is well grounded.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  


ORDER

The claim of entitlement to service connection for residuals 
of a right eye injury is well grounded.  To this extent only, 
the appeal is granted.


REMAND

The record shows that the veteran's original claim for 
service connection for residuals of a right eye injury and 
for frostbite of the feet was received in January 1992 and 
denied by a rating decision dated the following May.  The 
veteran disagreed with this determination in August 1992 and, 
following issuance of a statement of the case in September 
1992, filed a substantive appeal that was received later in 
September.  Additional evidence was received, and in January 
1994, the RO granted service connection for frostbite of the 
feet.  A 10 percent evaluation was assigned under Diagnostic 
Code 7122, effective from the date of receipt of the claim 
for service connection in January 1992.  In March 1994, the 
veteran disagreed with the evaluation assigned and with the 
rating decision of January 1994 that had denied service 
connection for arthritis secondary to frozen feet.  
Additional evidence was received, and a rating decision dated 
in March 1996 granted service connection for arthritis of the 
feet as secondary to service-connected frozen feet.  A 10 
percent evaluation was assigned under Diagnostic Code 5010, 
effective from January 1992.  The veteran disagreed with this 
evaluation and subsequently perfected his appeal as to that 
issue.  

A rating decision dated in January 1999 evaluated the 
service-connected frozen feet under the rating criteria for 
frozen feet that became effective on January 12, 1998.  The 
RO granted a 10 percent evaluation for residuals of cold 
injury of the left foot and a 10 percent evaluation for 
residuals of cold injury of the right foot, effective from 
the date of the change to the rating criteria.  See 
38 U.S.C.A. § 5110(g) (West 1991).  The 10 percent evaluation 
for arthritis of the feet was continued.  

The veteran's claims for increased ratings are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  There is, however, some question regarding whether 
all of the symptomatology necessary for the next higher 
evaluation under Diagnostic Code 7122, as amended, has been 
clearly disassociated from the service-connected evaluation 
such as to merit upholding the separate 10 percent 
evaluations for each foot that have been assigned by the RO.  
The veteran had surgery on his toenails for nail 
abnormalities, has complained of arthralgia, and has 
testified to cold sensitivity regarding his feet.  His spouse 
testified that his toes are inflamed, that there are color 
changes, and that his feet sweat.  Medical findings clearly 
identifying the current symptoms attributable to service-
connected disability are necessary in order to properly rate 
the service-connected cold injuries of the feet.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 7122 (effective 
January 12, 1998).  

In addition, the degree to which the service-connected 
arthritis of the feet affects the functional impairment of 
the feet has not, in the Board's view, been adequately 
assessed.  The 10 percent rating appears to have been 
assigned under diagnostic codes 5003 and 5010 on the basis of 
X-ray findings of arthritic changes in the feet.  However, X-
rays of the feet in November 1995 noted small vessel 
calcification, and the radiologist raised the question of 
whether the veteran was diabetic.  It does not appear, 
however, that he has a history of diabetes.  This in turn 
raises the question of whether the full extent of the 
service-connected disabilities affecting his feet has been 
determined and rated.  In addition, the arthritic changes 
visualized in both feet indicate potentially greater 
evaluations for each foot under Diagnostic Code 7122, as such 
abnormalities are for consideration for both the 20 and the 
30 percent ratings under that code as amended.  Under the 
decision of the Court in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  

Moreover, because the claim of entitlement to service 
connection for residuals of a right eye injury is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
evidence in this case suggests that at least some of the 
right eye pathology might have been acquired as a result of 
injury from laser surgery.  This is not established, merely 
suggested by the evidence.  Of course, service connection may 
not be granted for disability not resulting from service, but 
medical opinion is required in order to make any such 
determination.  E.g., Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (Board may consider only independent medical 
evidence to support its findings and may not refute medical 
findings with its own unsubstantiated medical conclusions).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any eye 
disability since April 1988.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  

2.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

3.  Thereafter, the veteran should be 
afforded a VA ophthalmologic examination 
to determine the nature and extent of all 
current right eye disability.  (The 
examination should be afforded whether or 
not additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  All indicated studies should 
be performed, and all current findings 
should be set forth in detail.  The 
examining physician is requested to 
review the claims file in detail and to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that the veteran acquired 
any current right pathology as a 
consequence of service.  The examining 
physician is specifically requested to 
identify, if possible, any current right 
eye pathology that is the result of post 
service injury.  The examiner should 
state whether the claims file has been 
reviewed.  A complete rationale should be 
given for any opinions or conclusions 
expressed.  

4.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected cold 
injury of the left foot, his service-
connected cold injury of the right foot, 
and his service-connected arthritis of 
the feet.  (The examination should be 
afforded whether or not additional 
evidence or argument is submitted by or 
on behalf of the veteran.)  All indicated 
studies should be performed, and all 
current findings should be set forth in 
detail.  The examining physician is 
requested to review the claims file and 
to identify, if possible, those symptoms 
that are attributable to service-
connected disability and those symptoms 
that are attributable to nonservice-
connected disability.  The examiner 
should state whether the claims file has 
been reviewed.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
readjudicate the claims currently in 
appellate status.  

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 


- 10 -


